DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 9
Applicant’s arguments with respect to claim(s) 1-7, 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 17
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.  
On p.11, the applicant argues that Wallen and Horn fail to teach “the repetition field comprises a modulation and coding scheme value.”  The examiner respectfully disagrees.  The limitation, at its very broadest extent, may be simplified to a field comprises a value as nothing further is necessary as no actions are really performed using the values.  The terms “repetition field” and “modulation and coding scheme value” are mere labels that confer no significance.  Horn teaches that the repetition value may be determined by the MCS value.  Taking the broadest reasonable interpretation, the repetition field does comprise an MCS value as the value occupying said field includes the repetition value as a function of the MCS value.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims 1, 9
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381) in view of Hosseini (US-20190349138).
As to claim 1, 9: Wallen teaches a method, comprising: receiving at a user equipment, downlink control information, the downlink control information comprising a modulation and coding scheme field and a repetition number field ([0015-19]: UE receives DCI that indicates MCS index and repetition number field); determining a modulation and coding scheme value ([0015-19]: DCI indicates MCS index and repetition number field) … ; and determining a transmission block size index value based on the determined modulation and coding scheme value ([0015-19]: “using a parameter of the DCI to indicate that the MCS index the wireless device should use for determining the transport block size”).
Wallen may not explicitly teach based on the repetition number field.  However, Hosseini teaches based on the repetition number field (fig.2, [0018, 99, 100, 136, 173]: determine MCS value based on repetition number in a field).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining MCS based on repetition number, taught by Hosseini, into the repetition number and MCS, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to enable communications for the UE. In addition it would have been obvious to combine Wallen and Hosseini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 2, 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381) in view of Hosseini (US-20190349138).
As to claim 2, 10: Wallen teaches the method according to claim 1, 9, wherein the user equipment is configured with 16-quadrature modulation scheme capability ([0003, 10]: 16QAM, QPSK).

As to claim 3, 11: Wallen teaches the method according to claim 1, 9, wherein the transmission block size index value equals the modulation and coding scheme value ([0015]: TBS may be given by bit value of the MCS field). 

Claim(s) 4, 7, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381), Hosseini (US-20190349138) in view of Cheng (US-20150215913). 
As to claim 4, 12: Wallen The method according to claim 1, 9.
Wallen may not explicitly teach wherein the transmission block size index value is determined using a table with quadrature modulation scheme values.  However, Cheng teaches wherein the transmission block size index value is determined using a table with quadrature modulation scheme values (fig.6: TBS determined based on QPSK, 16QAM, 64QAM).
Thus, it would have been obvious to one of ordinary skill in the art to implement quadrature modulation schemes, taught by Cheng, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to determine the TBS based on the type of modulation schema. In addition it would have been obvious to combine Wallen and Cheng in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 7, 15: Wallen teaches the method according to claim 1, 9.
Wallen may not explicitly teach wherein the user equipment is configured with a modulation coding scheme table for quadrature phase shift keying and another modulation coding scheme table for a quadrature modulation scheme.  However, Cheng teaches wherein the user equipment is configured with a modulation coding scheme table for quadrature phase shift keying and another modulation coding scheme table for a quadrature modulation scheme (Fig.6: QAM, QPSK tables).
Thus, it would have been obvious to one of ordinary skill in the art to implement quadrature modulation schemes, taught by Cheng, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to determine the TBS based on the type of modulation schema. In addition it would have been obvious to combine Wallen and Cheng in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 21, 6, 22, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381), Hosseini (US-20190349138) in view of Lomayev (US-20200252156).
As to claim 21, 22: Wallen teaches the method according to claim 1, 9.
Wallen may not explicitly teach further comprising determining a repetition number based on an indication in the modulation and coding scheme field.  However, Lomayev teaches further comprising determining a repetition number based on an indication in the modulation and coding scheme field (TABLE 1: repetition factor for ith user equal to 1 for other fixed values of MCS).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition number set to one, taught by Lomayev, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to turn repetitions off. In addition it would have been obvious to combine Wallen and Sengupta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6, 14: Wallen teaches the method according to claim 21, 22.
Wallen may not explicitly teach wherein the indication includes a predetermined value, and the repetition number is set to a value of one.  However, Lomayev teaches wherein the indication includes a predetermined value, and the repetition number is set to a value of one (TABLE 1: repetition factor for ith user equal to 1 for other fixed values of MCS).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition number set to one, taught by Lomayev, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to turn repetitions off. In addition it would have been obvious to combine Wallen and Sengupta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claim 17
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381) in view of Horn (US-20210336834).
As to claim 17: Wallen teaches a method, comprising: transmitting, to a user equipment, downlink control information comprising a modulation and coding scheme field and a repetition field ([0015-19]: UE receives DCI that indicates MCS index and repetition number field), wherein: an indication in the modulation and coding scheme field indicates to the user equipment that quadrature modulation scheme capability is to be configured ([0014-20]: “configuring DCI to indicate one or more parameters related to 64QAM for use by the wireless device may comprise using a frequency hopping flag parameters as a most significant bit together with a MCS field to indicate a MCS index”) … .
Wallen may not explicitly teach and the repetition field comprises a modulation and coding scheme value.  However, Horn teaches and the repetition field comprises a modulation and coding scheme value ([0124, 187]: repetition factor based on MCS value) (see also, US-20180146438 [0101]: repetitions may depend on MCS).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition factor based on MCS, taught by Horn, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to determine the repetition factor. In addition it would have been obvious to combine Wallen and Horn in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381) in view of Horn (US-20210336834).
As to claim 18: Wallen teaches the method according to claim 17, wherein the indication in the modulation and coding scheme field includes a predefined value ([0015-19]: DCI indicates MCS index and repetition number field as defined by the network node).

As to claim 19: Wallen teaches the method according to claim 17, wherein the quadrature modulation scheme capability is a 16-quadrature modulation scheme capability ([0003, 10]: 16QAM, QPSK; [0014-18]: MCS enables QAM for use by UE).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallen (US-20200077381), Horn (US-20210336834) in view of Cheng (US-20150215913). 
As to claim 20: Wallen teaches the method according to claim 17, 
further comprising: configuring the user equipment with a modulation and coding scheme table for quadrature phase shift keying and another modulation and coding scheme table for a quadrature modulation scheme (Fig.6: QAM, QPSK tables).
Thus, it would have been obvious to one of ordinary skill in the art to implement quadrature modulation schemes, taught by Cheng, into the communication system configuration method, taught by Wallen, in order to implement a well-known feature of a pre-defined protocol and to determine the TBS based on the type of modulation schema. In addition it would have been obvious to combine Wallen and Cheng in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466